Citation Nr: 0734744	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-01 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1973 to December 
1975.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.    

In January 2005, the Board remanded this matter for further 
development.  


FINDING OF FACT

The preponderance of the medical evidence of record indicates 
that the veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether this claim has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2001, January 2002, and June 2005.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the evidence needed to substantiate his claim.  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claim in November 2002.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim.  No 
increased rating or effective date will be assigned 
therefore.  As such, the incomplete notice is harmless error 
in this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO obtained service 
personnel records relevant in this matter.  The RO sought and 
obtained from the U.S. Armed Service Center for Research of 
Unit Records (CURR) (now the U.S. Army and Joint Services 
Records Research Center (JSRRC)) additional research 
regarding the veteran's service.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the veteran with medical 
examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits of the Claim for Service Connection

The veteran claims that he incurred PTSD during service.  In 
various statements in the record, he maintains that he 
incurred PTSD as a result of a traumatic fire he witnessed 
while serving near the coast of California aboard the USS 
ENTERPRISE (CVAN-65) in July 1974.  And he maintains that, 
while visiting the Philippines on active duty, he witnessed 
local police authorities shoot and kill a child.      

Based on these assertions, the veteran maintains that he 
should be service connected for PTSD.  For the reasons set 
forth below, however, the Board disagrees with his claim.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the veteran does not have PTSD.  The 
relevant medical evidence of record consists of VA treatment 
records and a VA compensation examination report dated in 
April 2007.  

Between January 2001 and April 2007, the record lacked 
clarity on whether the veteran had PTSD.  VA treatment 
records dated in early 2001 indicate indecision among VA 
medical personnel regarding whether the veteran had PTSD.  
The veteran underwent alcohol abuse treatment with VA in 
January and February 2001.  These records do not refer to 
PTSD.  And a March 2001 treatment record indicated that a VA 
physician ruled out a PTSD diagnosis.  

But then, in April 2001, the veteran underwent inpatient PTSD 
evaluation.  A discharge summary, dated in mid-April 2001, 
noted symptoms such as depression and anxiety, noted the 
veteran's previous reporting of PTSD symptoms as "minimal," 
noted the veteran's claim to being exposed to a fire onboard 
his ship in the navy, noted the veteran's alcohol abuse, 
questioned whether the veteran had experienced a delayed 
onset of PTSD symptoms, and then found the veteran's reported 
symptoms to be "consistent with a diagnosis of PTSD."  

A September 2002 letter from the Vet Center in Anchorage, 
Alaska indicated that the veteran completed a 20-week 
aftercare group.  But no medical evidence following September 
2002 indicates complaints, treatment, or diagnoses of PTSD.  
In fact, a February 2004 VA treatment record indicates that 
the veteran was not then in treatment for PTSD.  Moreover, no 
medical evidence attributes PTSD to the veteran's claimed 
non-combat stressors.  See 38 C.F.R. § 3.304(f) (2007); see 
also Cohen and Dizoglio, both supra.  

The ambiguity in the record was clarified eventually by the 
April 2007 VA examination report, conducted pursuant to the 
Board's January 2005 remand.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  

The April 2007 examiner found that, based on the veteran's 
treatment history and reported history, he likely did not 
have PTSD.  In support, the examiner noted that he examined 
the veteran and reviewed the claims file, to include VA 
treatment records dated until March 2007.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993) (the weight of a medical 
opinion is diminished where the basis for the opinion is not 
stated).  The examiner stated that the veteran's "account of 
the fire does not mesh very well with military records of 
events of the aircraft carrier.  I do not find his overall 
presentation to be entirely credible."  He stated that the 
account of the alleged stressor is not credible in that he 
does not describe symptoms of re-experiencing.  And he stated 
that the veteran's adverse symptomatology was likely due to 
his alcoholism rather than to his claimed trauma on active 
service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  

As the findings in the April 2007 VA report are unchallenged 
in the record, the Board finds that the veteran does not have 
PTSD, and that therefore, service connection is unwarranted 
for PTSD.  See 38 C.F.R. § 3.303.    

The Board further notes that, even if PTSD were diagnosed 
here, service connection for PTSD would nevertheless be 
unwarranted.  The evidence of record does not verify the 
veteran's claimed non-combat stressor that he witnessed a 
child being shot in the Philippines.  And though the record 
verifies that a fire occurred on the veteran's ship in July 
1974, no medical nexus evidence connects that experience with 
the claimed PTSD.  See Cohen and Dizoglio, both supra.  

As to the claim regarding the child, the Board notes that the 
record is devoid of information detailing the nature of the 
claimed incident.  Despite VA's repeated requests for 
information from the veteran, the veteran has not provided VA 
with sufficiently detailed information that would enable VA 
to research the claim.  38 C.F.R. § 3.304(f).  In February 
2002, CURR stated that insufficient stressor information 
precluded effective research of this claimed stressor by its 
office.  And no additional information regarding this claimed 
stressor has been added to the record since then.    

As to the claim regarding the fire onboard his ship, the 
Board recognizes that the evidence indicates that such a fire 
did occur.  Pursuant to the Board's January 2005 remand, 
evidence was uncovered that supported the veteran's claim 
that a fire did occur onboard the USS ENTERPRISE on a day in 
July 1974 when the veteran was likely stationed onboard.  But 
mere evidence of an incident onboard the veteran's vessel is 
insufficient here.  The record must also contain medical 
evidence supporting the claimed nexus between that particular 
incident and the claimed current PTSD symptomatology.  See 38 
C.F.R. § 3.304(f).  In short, the record contains no medical 
evidence supporting such a nexus. 

The Board notes, moreover, that VA's research of the incident 
indicated that no injuries resulted from the fire, that the 
veteran's service medical records indicate no reported 
injuries related to the fire, and that the earliest evidence 
of record indicating the veteran's complaints of trauma 
related to the fire is dated in January 2001, over 25 years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).     

Service connection is unwarranted in this matter.  The 
preponderance of the evidence indicates that the veteran does 
not have PTSD.  And, even if the record did support the claim 
to current PTSD, the record lacks medical evidence 
establishing a nexus between the claimed in-service stressors 
and the claimed current PTSD.  See 38 C.F.R. § 3.304(f).  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments regarding service 
connection.  While these statements may be regarded as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis or etiology.  
Therefore, the veteran's statements alone are insufficient to 
prove his claim.  Ultimately, a claimant's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


